Exhibit 10.17


January 26, 2018




Gary Kaseff
25040 Ashley Ridge Road
Hidden Hills, CA 91302


Re:    Amendment to Employment Agreement


Dear Gary:


This letter shall confirm our agreement to amend your employment agreement with
Emmis Operating Company dated March 3, 2009, as amended by that letter agreement
dated February 26, 2013 (the "Agreement"), upon the terms and subject to the
conditions set forth in this letter (the "Amendment").


This Amendment is effective as of the date hereof. Any capitalized words or
phrases used and not defined in this Amendment shall have the meanings ascribed
to them in the Agreement. This shall confirm that the parties have agreed that:
(1) The first clause (a) of Section 3 of the Agreement is amended to state:
“February 28, 2024” instead of “February 28, 2019”; (2) Section 10.4 of the
Agreement is amended to state February 29, 2024, rather than February 28, 2019;
and (3) Section 2.2 of the Agreement is amended and restated as follows:


Board. So long as Executive remains a director of ECC, Executive shall be
remunerated, as a director, in the same manner as directors of ECC who are not
officers and employees of ECC, except that Executive shall not be entitled to
receive any cash compensation paid to such directors in excess of $30,000 in any
fiscal year. Executive shall be entitled to the benefit of indemnification
pursuant to the terms of Section 16.11, as well as pursuant to that certain
Director and Officer Indemnification Agreement dated as of December 15, 2011.
Subject to the foregoing, Executive shall serve during the Term without
additional remuneration as a director of one (1) or more of Employer’s other
subsidiaries or affiliates (other than ECC) if appointed to such position(s) by
Employer and shall also be entitled to the benefit of indemnification pursuant
to the terms of Section 16.11, as well as pursuant to that certain Director and
Officer Indemnification Agreement dated as of December 15, 2011. Notwithstanding
anything to the contrary contained herein, Executive may resign at any time as a
member of the Board (and as a director of any of Employer’s subsidiaries or
affiliates) without affecting the parties’ rights and obligations hereunder
(other than Executive’s right to receive remuneration as a director).


All of the terms and conditions set forth in the Agreement shall remain
unchanged and in full force and effect unless specifically modified in this
Amendment. All references to the Term or its expiration or termination shall be
adjusted to properly reflect the language set forth above. This Amendment shall
be incorporated by reference into the Agreement and made a part thereof. In the
event of any conflict between any provision of this Amendment and any provision
of the Agreement, this Amendment shall govern and control.







--------------------------------------------------------------------------------

Exhibit 10.17


Please sign below where indicated to signify your acceptance of the terms and
conditions set forth in this Amendment. Should you have any questions about this
Amendment, please let me know. I look forward to much continued success
together.




Sincerely,




/s/ J. Scott Enright
J. Scott Enright
Executive Vice President
Emmis Operating Company


ACCEPTED AND AGREED:




/s/ Gary L. Kaseff
Gary Kaseff





